 Case 6:21-cv-00775-PGB-EJK Document 1 Filed 05/03/21 Page 1 of 9 PageID 1




                  UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA

ANDREW PERRONG, individually
and on behalf of a class of all persons and
entities similarly situated,

             Plaintiff,

vs.                                                 Case No.

LANDMARK LEGAL LLC,

              Defendant.

                          CLASS ACTION COMPLAINT
                              Preliminary Statement

      1.     As the Supreme Court recently explained, “Americans passionately

disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints

about robocalls—3.7 million complaints in 2019 alone. The States likewise field a

constant barrage of complaints. For nearly 30 years, the people’s representatives in

Congress have been fighting back. As relevant here, the Telephone Consumer

Protection Act of 1991, known as the TCPA, generally prohibits robocalls to cell

phones and home phones.” Barr v. Am. Ass'n of Political Consultants, No. 19-631,

2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

      2.     Plaintiff Andrew Perrong brings this action under the TCPA alleging

that Defendant Landmark Legal LLC (“Landmark Legal”) sent Mr. Perrong and
 Case 6:21-cv-00775-PGB-EJK Document 1 Filed 05/03/21 Page 2 of 9 PageID 2




others pre-recorded telemarketing calls for purposes of promoting their goods and

services without their prior express written consent.

      3.     Because these calls were transmitted using technology capable of

generating thousands of similar calls per day, he sues on behalf of a proposed

nationwide class of other persons who received similar calls.

      4.     A class action is the best means of obtaining redress for the

Defendant’s illegal telemarketing and is consistent both with the private right of

action afforded by the TCPA and the fairness and efficiency goals of Rule 23 of

the Federal Rules of Civil Procedure.

                                        Parties

      5.     Plaintiff Andrew Perrong resides in Pennsylvania.

      6.     Defendant Landmark Legal LLC is a Florida limited liability

company with its principal place of business in this District.

                               Jurisdiction & Venue

      7.     The Court has federal question jurisdiction under 28 U.S.C. § 1331

and 47 U.S.C. § 227, et seq.

      8.     Venue is proper under 28 U.S.C. § 1391(b)(1) because the Defendant

Landmark Legal is a resident of this District. Venue is also proper under 28 U.S.C.

§ 1391(b)(2) because the telemarketing campaign that is the subject of this lawsuit

was organized in Florida.



                                          2
 Case 6:21-cv-00775-PGB-EJK Document 1 Filed 05/03/21 Page 3 of 9 PageID 3




                               Statutory Background

THE TCPA

      9.     In 1991, Congress enacted the TCPA to regulate the explosive growth

of the telemarketing industry. In so doing, Congress recognized that “[u]nrestricted

telemarketing . . . can be an intrusive invasion of privacy[.]” Telephone Consumer

Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C.

§ 227).

      10.    The TCPA makes it unlawful to (1) make calls to cellular telephone

lines or lines for which the called party is charged for the call using an “automatic

telephone dialing system,” or (2) make calls to any cellular line, line for which the

called party is charged for the call, or residential line using an artificial or

prerecorded voice, without the call recipient’s prior express consent. See 47 U.S.C.

§§ 227(b)(1)(A) & (B); In the Matter of Rules & Regulations Implementing the

Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1844 (2012).

      11.    These calls are prohibited because, as Congress found, automated or

prerecorded telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls and can be costly and inconvenient.

                                  Factual Allegations

      12.    Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

      13.    Landmark Legal is in the debt solution business.



                                            3
  Case 6:21-cv-00775-PGB-EJK Document 1 Filed 05/03/21 Page 4 of 9 PageID 4




        14.    To generate new customers, Landmark Legal relies on telemarketing.

        15.    The telemarketing includes the use of pre-recorded messages. These

messages are the stereotypical “card services” calls that claim to lower down

individuals’ interest rates.

        16.    Mr. Perrong’s number, 215-338-XXXX, is assigned to a telephone

service for which Mr. Perrong is charged for each call.

        17.    Mr. Perrong receives a ring charge for each call placed to him on that

line.

        18.    Mr. Perrong is also charged per minute for each call placed to him on

that line.

        19.    Mr. Perrong was called at least on April 8, 16, 19, 20, 23, 28 (twice),

and 30 (twice), 2021.

        20.    The calls began with the following pre-recorded message regarding

lowering credit card interest rates:

        Hello this is Kate from Discover. According to your recent and previous
        excellent payment history, under the FCRA, you are qualified to get
        reduction on your credit card accounts. You must act to get the reduction.
        Press 1 to speak to a live representative.

        21.    To learn the true identity of the company calling him, as Mr. Perrong

did not believe it was “Discover,” one of the “big four” card issuers, Mr. Perrong

engaged the telemarketer after not responding to the pre-recorded message on the

first five calls.

                                            4
 Case 6:21-cv-00775-PGB-EJK Document 1 Filed 05/03/21 Page 5 of 9 PageID 5




      22.    On one of the April 28, 2021 calls, Mr. Perrong eventually spoke with

“Timothy”, an employee of Landmark Legal.

      23.    “Timothy” offered credit reduction services from Landmark Legal.

      24.    Mr. Perrong then received an e-mail from Landmark Legal with an

authorization form for their services that included an e-mail address of

“support@landmarklegalgroup.net”.

      25.    That is an e-mail address and domain owned by the Defendant.

      26.    Shortly thereafter, Mr. Perrong contacted Landmark Legal and asked

that his number be placed on their “Do Not Call” list and for a copy of their “Do

Not Call” policy.

      27.    Mr. Perrong spoke with the owner Jonathan Wilsman to do so.

      28.    However, the Do Not Call policy was never provided, and, instead,

Mr. Perrong received another two pre-recorded calls the next day on March 30,

2021 from Landmark Legal.

      29.    Mr. Perrong, and others who received these calls, were temporarily

deprived of legitimate use of their phones and their privacy was invaded.

                             Class Action Allegations

      30.    As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of

Civil Procedure, Plaintiff sues on behalf of other persons or entities throughout the

United States.



                                          5
 Case 6:21-cv-00775-PGB-EJK Document 1 Filed 05/03/21 Page 6 of 9 PageID 6




      31.   The proposed class are tentatively defined as:

      Plaintiff and all persons within the United States: (1) to whose cellular
      telephone number or number on which they are charged for the call,
      Defendant, or a third party on their behalf, placed a telemarketing call (2)
      within the four years prior to the filing of the Complaint (3) using the same
      or substantially similar pre-recorded message used to place telephone calls
      to Plaintiff.

      32.   The Plaintiff is a member of the class.

      33.   Excluded from the class is the Defendant, any entities in which the

Defendant has a controlling interest, the Defendant’s agents and employees, any

Judge to whom this action is assigned, and any member of the Judge’s staff and

immediate family.

      34.   Class members are identifiable through phone records and phone

number databases that will be obtained through discovery.

      35.   Based on the automated nature of telemarketing campaigns, there are

likely thousands of class members. Individual joinder of these persons is

impracticable.

      36.   There are questions of law and fact common to Plaintiff and the

proposed class, including:

            a.   Whether the Defendant used a pre-recorded message to send

                 telemarketing calls;

            b.   Whether the Defendant placed telemarketing calls without

                 obtaining the recipients’ valid prior express written consent;

                                         6
 Case 6:21-cv-00775-PGB-EJK Document 1 Filed 05/03/21 Page 7 of 9 PageID 7




             c.   Whether the Defendant’s TCPA violations were negligent,

                  willful, or knowing; and

             d.   Whether the Plaintiff and the class members are entitled to

                  statutory damages because of the Defendant’s actions.

      37.    Plaintiff’s claims are based on the same facts and legal theories as class

members, and therefore are typical of the class members’ claims.

      38.    Plaintiff is an adequate representative of the class because his interests

do not conflict with the interests of the class, he will fairly and adequately protect

the interests of the class and he is represented by counsel skilled and experienced

in litigating TCPA class actions.

      39.    The Defendant’s actions are applicable to the class and to Plaintiff.

      40.    Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of the controversy. The only individual question

concerns identification of class members, which will be ascertainable from records

and databases maintained by Defendant and others.

      41.    The likelihood that individual class members will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual

case, and given the small recoveries available through individual actions.




                                           7
 Case 6:21-cv-00775-PGB-EJK Document 1 Filed 05/03/21 Page 8 of 9 PageID 8




                                       Legal Claims

                                        Count One:
              Violation of the TCPA’s provisions prohibiting pre-recorded
                  calls to cell phones and numbers charged per the call

         42.     Plaintiff incorporates all of the foregoing paragraphs.

         43.     The Defendant violated the TCPA by initiating pre-recorded calls to

Plaintiff’s telephone number assigned to a number charged per the call, and to

putative class members’ telephone numbers, without prior express written consent,

or by the fact that such a call was made on their behalf.

         44.     The Defendant’s violations were willful or knowing.

         45.     Plaintiff and the putative class seek statutory damages of no less than

$500, and up to $1,500, per violative call.

         46.     The TCPA also permits injunctive relief, which the Plaintiff and the

putative class seek by prohibiting the Defendant from using pre-recorded messages

to call individuals, absent an emergency circumstance.

                                       Relief Sought

         Plaintiff requests the following relief:

         A.      That the Court certify the proposed class;

         B.      That the Court appoint Plaintiff as class representative;

         E.      That the Court appoint the undersigned counsel as counsel for the

class;



                                              8
 Case 6:21-cv-00775-PGB-EJK Document 1 Filed 05/03/21 Page 9 of 9 PageID 9




      F.    That the Court enter a judgment permanently enjoining the Defendant

from using a pre-recorded message, absent an emergency circumstance.

      G.    That the Court enter a judgment awarding Plaintiff and all class

members statutory damages of $500 for each violation of the TCPA and $1,500 for

each knowing or willful violation; and

      H.    That the Plaintiff and all class members be granted other relief as is

just and equitable under the circumstances.

      Plaintiff requests a jury trial as to all claims of the complaint so triable.

                                         Respectfully Submitted,

                                         Andrew Perrong, individually and on
                                         behalf of those similarly situated individuals

Dated: May 3, 2021                        /s/ Avi Kaufman
                                         Avi R. Kaufman (FL Bar no. 84382)
                                         kaufman@kaufmanpa.com
                                         Rachel E. Kaufman (FL Bar no. 87406)
                                         rachel@kaufmanpa.com
                                         KAUFMAN P.A.
                                         400 NW 26th Street
                                         Miami, FL 33127
                                         Telephone: (305) 469-5881

                                         Counsel for Plaintiff and the putative class




                                           9
